~-   '   ~ ....:,.
          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page 1of1   / {



                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                   V.                                          (For Offenses Committed On or After November 1, 1987)



                       Francisco Ignacio Rodriguez-De La Torre                                 Case Number: 3:19-mj-20913

                                                                                               Meghan Annette Blanco
                                                                                               Defendant's Attorney


          REGISTRATION NO. 83375298
          THE DEFENDANT:
           IZI pleaded guilty to count(s) 1 of Complaint ~~~---=-~~~~~~~~~~~~~~~~~~~~~~~~~



             D was found guilty to count(s)
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                         Nature of Offense                                                              Count Number(s)
          8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                    1

             D The defendant has been found not guilty on count( s)                   ~~~~~~~~~~~~~~~~~~~-




             0 Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                                                dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                           ~TIME SERVED
             IZI Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                            charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Wednesday, February 20, 2019
                                                                                             Date of Imposition of Sentence


           Received
                          DUSM
                                           i
                                    <"..S, \.__
                                                                FILED
                                                                 FEB 2 0 2019
                                                                                             HfrlLgLOCK
                                                                                             UNITED STATES MAGISTRATE JUDGE

                                                          CLERK. U.S. OiSTRICT COURT
           Clerk's Office Copy                          SOUTHER!:>I DISTRICT OF CAL~~:UN~~                                                3:19-mj-20913
                                                        BY
